Case 1:19-cv-00604-MSM-LDA Document 22 Filed 09/29/20 Page 1 of 3 PageID #: 132




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF RHODE ISLAND

  CITIMORTGAGE, INC.

       VS                                CA NO. 19-CV-604-MSM-LDA

 PAUL O. BOGHOSSIAN, III et al

                                  MOTION TO EXTEND TIME

       Defendants, by their attorney, move this Court for an extension of time to

 October 6, 2020 to respond to the Interrogatories and Request for Production

 propounded by the Plaintiff on July 13, 2020. The Plaintiff had agreed to an

 extension of time to September 29, 2020. However due to the closure of the

 Jamestown Town Hall for visits and the extent of the discovery propounded, they

 need a brief extension of time to fully respond. The Plaintiff was requested but was

 unable to comply with this brief extension. In order not to prejudice the Plaintiff,

 the Defendants also move that the Scheduling Order be extended by 60 days for all

 dates in the current Scheduling Order for the parties.

       This case involves more than a Judicial Foreclosure as it also involves a

 third party who is not the owner of the property and involves a strip of land, not

 included in this mortgage. Records at the Town of Jamestown are not readily

 accessible due to the pandemic and is a basis for the providing of the discovery

 relating to zoning matters at the Town of Jamestown in 2005.
Case 1:19-cv-00604-MSM-LDA Document 22 Filed 09/29/20 Page 2 of 3 PageID #: 133




       For these reasons the Defendants move that this Court extend the time to

 respond to the Plaintiff’s Discovery to October 6, 2020 and to amend the

 Scheduling Order to increase all deadlines by sixty days.




 PAUL O. BOGHOSSIAN, III
 DAVID M. BOGHOSSIAN
 DAVID M. BOGHOSSIAN AS TRUSTEE OF
 THE ALEXANDER CHANDLER BOGHOSSIAN TRUST
 DAVID M. BOGHOSSIAN AS TRUSTEE
 OF THE ELIZABETH ARDEN BOGHOSSIAN TRUST
 JENNIFER BOGHOSSIAN

 By their Attorney,                                          September 29, 2020


 /s/ John B. Ennis
 JOHN B. ENNIS, ESQ. #2135
 1200 Reservoir Avenue
 Cranston, RI 02920
 (401)943-9230
 Jbelaw75@gmail.com
Case 1:19-cv-00604-MSM-LDA Document 22 Filed 09/29/20 Page 3 of 3 PageID #: 134




                           CERTIFICATE OF SERVICE

 I hereby certify that I emailed a copy of this Motion to Krystle Tadesse, Joseph
 Farside and Jeffrey Ankrom on September 29, 2020.

 /s/ John B. Ennis
